Teuly, J.,
delivered the opinion of the court.
The judgment hy default rendered by the justice of the *301peace on tlie 5th day of July was absolutely void. Code 1892, § 2399, provides that justices of tbe peace shall hold regular terms of their courts at such times as they may appoint, not exceeding two and not less than one in every month, and “may continue to hold their courts from day to day so long as business may require.” In the instant case it appears from the petition for a writ of certiorari that the regular term of court of the justice of the peace was on the 4th day of July. On this date the docket of the justice shows that court was continued from July 4-th to the 5th by reason of supposed legal holiday. The petition of appellant states, and is uncontradicted, that it was not advised of this postponement of its case from the regular term of court to another day, and so, not being notified, it was not represented, and that it did not learn that judgment had been rendered against it until long after the expiration of the statutory period allowed for appeals from judgments rendered by justices of the peace. Had the justice of the peace held court on his regular day, and the business before the court rendered it necessary, it would have been proper to have continued the term of his court until the succeeding day, and from day to day until all pending business was disposed of. It affirmatively appears in this record, however, that the postponement of this case to a later day in vacation was not because business required, but by reason of a mistaken idea on the part of the justice that July 4th was a legal holiday. The statute is mandatory that all process issued by justices of the peace shall be returnable to, and all trials shall take place at, his regular terms of court, except in certain excepted cases in the statute provided. In default of agreement between parties litigant, a justice of the peace must try cases at his regular terms. He has no authority of his own motion to set cases for trial in vacation. The evils and inconvenience which would probably result from such practice are many and apparent. Rice v. Locke, 59 Miss., 193.

Reversed and remanded.